Citation Nr: 0939025	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-32 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea.  

2.  Entitlement to service connection for chondromalacia of 
the right knee.  

3.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to January 
2003.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, VA 
Regional Office (RO).  

The Veteran was afforded a travel Board hearing before the 
undersigned Acting Veterans Law Judge in June 2009.  A 
transcript of the hearing has been associated with the claims 
file.  

The issues of entitlement to service connection for 
chondromalacia of the right knee and sinusitis being remanded 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

In June 2007, prior to the promulgation of a decision in the 
appeal, the agency of original jurisdiction (AOJ) granted 
service connection for obstructive sleep apnea, and thus, 
there is no longer a controversy regarding the benefits 
sought as to the issue of entitlement to service connection 
for obstructive sleep apnea.




CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the claim of entitlement to service connection 
for obstructive sleep apnea.  38 U.S.C.A. §§ 511, 7104, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. § 20.101 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a) (West 2002 & Supp. 2008).  All questions in 
a matter which under section 511(a) of title 38, United 
States Code, are subject to decision by the Secretary shall 
be subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.

Decisions of the Board shall be based on the entire record in 
proceedings and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2008).  
The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008).  

In June 2007, after the appellant filed a substantive appeal 
in regard to service connection for obstructive sleep apnea, 
the AOJ granted the claim.  Therefore, the issue on appeal in 
that regard has been resolved and has rendered moot the 
administrative claim on appeal to the Board.  Therefore, 
having resolved the Veteran's claim in his favor, there is no 
longer a question or controversy remaining.  38 C.F.R. § 3.4 
(2008).  The Board notes no exceptions to the mootness 
doctrine present because the relief sought on appeal, the 
initial award of service connection, has been accomplished 
without the need for action by the Board.  See, e.g., Thomas 
v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 365, 
367-68 (1995).  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.101 (2008).

Accordingly, the issue of entitlement to service connection 
for obstructive sleep apnea is dismissed.


ORDER

The appeal in regard to service connection for obstructive 
sleep apnea is dismissed.


REMAND

The Veteran asserts entitlement to service connection for 
right knee chondromalacia and sinusitis.  Service treatment 
records reflect relevant complaints and findings, to include 
rhinitis in September 1983, allergic rhinitis in August 1985, 
and allergic rhinitis/conjunctivitis in September 1991.  In 
addition, a June 1992 record shows right knee chondromalacia 
patella and in June 1995, the assessment was right knee 
tendonitis.  In an October 2002 medical history, the Veteran 
indicated that he had or had had sinusitis and hay fever, and 
the examiner noted occasional allergic rhinitis.  

In addition, a May 2003 private record shows a diagnosis of 
sinusitis.  In December 2004, the diagnosis was right knee 
chondromalacia patellae.  

In this case, there is competent evidence of right knee 
chondromalacia and sinusitis, relevant in-service findings, 
and an indication that the disorders may be associated with 
service.  Thus, the Board finds that the Veteran should be 
afforded a VA examination.  See McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of any identified 
sinus disorder and right knee 
chondromalacia.  The claims file should be 
made available in conjunction with the 
examination and the examiner's attention 
should be directed to this remand.  All 
necessary tests should be accomplished.  
The AOJ should request that the examiner 
provide an opinion as to whether it is 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that the any identified sinus 
disorder is related to the relevant in-
service manifestations and whether any 
right knee arthritis was shown during 
service or within the initial post-service 
year and/or whether right knee 
chondromalacia is related to in-service 
manifestations or otherwise related to 
service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


